Citation Nr: 1008023	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active duty from April 1971 to December 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In October 2009, the Board remanded the Veteran's case to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

In October 2009, this case was remanded to schedule the 
Veteran for a hearing before a Veterans Law Judge at the RO.  
Unfortunately a review of the evidence in this case reveals 
that the RO did not comply with the Board's October 2009 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board are not complied with, the 
Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  
There is no evidence that the Veteran was scheduled for a 
hearing before a Veterans Law Judge, as requested in his June 
2008 substantive appeal, and as directed by the Board in 
October 2009.  Id.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

